DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email by Yi-Ming Tseng (56,454) on January 23, 2022 (see attached email correspondence).

The application has been amended as follows: 
Claim 1 (Currently Amended) A liquid crystal display, comprising:
a first data line and a second data line that transmit data voltages of different polarities and are disposed adjacent to each other; 
the first data line and the second data line extend in a second direction; 
	each of the first data line and the second data line include a first vertical portion and a second vertical portion extending in the second direction, and include a horizontal portion extending in a first direction different from the second direction and disposed between the first vertical portion and the second vertical portion; and 

	wherein among the four sub-regions of the pixel electrode, two sub-regions diagonally disposed to each other are respectively larger than the remaining two sub-regions and respectively overlap a portion of the first vertical portion of the second data line and a portion of the second vertical portion of the first data line; and
	the remaining two sub-regions do not overlap the first data line and the second data line.

	Claim 5 (Currently Amended) The liquid crystal display of claim 4, wherein:
	

	the pixel electrode is electrically connected to a source electrode of the second data line
	



Allowable Subject Matter
Claims 1–12 and 14–20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/Primary Examiner, Art Unit 2871